

Exhibit 10.3


AMENDMENT NO. 4 TO THE
CREDIT AGREEMENT


This AMENDMENT NO. 4 TO THE CREDIT AGREEMENT (this “Amendment”) dated as of July
15, 2020, is entered into by and among LOAN ASSETS OF ONDECK, LLC, a Delaware
limited liability company (“Company”), the Lenders party hereto and 20 GATES
MANAGEMENT LLC, as Administrative Agent for the Class A Lenders (in such
capacity, the “Administrative Agent”).
RECITALS:
WHEREAS, Company, the Lenders party thereto from time to time, the
Administrative Agent, and Deutsche Bank Trust Company Americas, as Paying Agent
and as Collateral Agent for the Secured Parties, entered into a Credit
Agreement, dated as of April 13, 2018, as amended by Amendment No. 1 to the
Credit Agreement, dated as of September 5, 2018, as further amended by Amendment
No. 2 to the Credit Agreement, dated as of February 8, 2019 and as further
amended by Amendment No. 3 to the Credit Agreement, dated as of April 27, 2020
(as may be further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) pursuant to which the Lenders have made
advances and other financial accommodations to Company. Capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement, as amended hereby;
WHEREAS, Company, the Lender party hereto and the Administrative Agent, desire
to amend the Credit Agreement as set forth herein subject to the terms and
conditions set forth herein.
WHEREAS, the Lender party hereto is the sole Class A Lender party to the Credit
Agreement as of the Third Amendment Effective Date (as defined below) and
constitutes the Lender consent required to amend the Credit Agreement as set
forth herein in accordance with Section 9.4 of the Credit Agreement.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1.AMENDMENTS TO THE CREDIT AGREEMENT
The Credit Agreement is, effective as of the Fourth Amendment Effective Date and
subject to the satisfaction of the conditions precedent set forth in Section 3.1
hereof, hereby amended as follows:


1.1    Section 1.1 of the Credit Agreement.
The following new definitions are hereby added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order:


- 1 -



--------------------------------------------------------------------------------



Exhibit 10.3


“Fourth Amendment” means that certain Amendment No. 4 to Credit Agreement, dated
as of July 15, 2020, by and among the Company, the Lenders party thereto and the
Administrative Agent.
“Fourth Amendment Effective Date” has the meaning set forth in the Fourth
Amendment.
The definition of “Amendment Period” as set forth in Section 1.1 of the Credit
Agreement is amended and restated in its entirety as follows:
“Amendment Period” means the period beginning on the Third Amendment Effective
Date and ending on August 18, 2020.
SECTION 2.    REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent and the Lender party hereto to enter
into this Amendment, Company represents and warrants to the Administrative Agent
and the Lender, on the Fourth Amendment Effective Date, that the following
statements are true and correct, it being understood and agreed that the
representations and warranties made on the Fourth Amendment Effective Date are
deemed to be made concurrently with the consummation of the transactions
contemplated hereby:
2.1    Due Authorization. The execution, delivery and performance of this
Amendment have been duly authorized by all necessary action on the part of
Company.
2.2    Binding Obligation. This Amendment has been duly executed and delivered
by the Company and is the legally valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.
2.3    Incorporation of Representations and Warranties from Credit Agreement.
The representations and warranties contained in Section 4 of the Credit
Agreement are true and correct in all material respects on and as of the Fourth
Amendment Effective Date (as defined below) as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof.


- 2 -



--------------------------------------------------------------------------------



Exhibit 10.3


2.4    Absence of Default. No event has occurred and is continuing or will
result from the consummation of this Amendment that would constitute a Default,
an Event of Default or a Servicer Default.
SECTION 3.    MISCELLANEOUS
3.1    Conditions of Effectiveness. This Amendment shall become effective as of
the date (such date, the “Fourth Amendment Effective Date”) on which the
Administrative Agent has received counterparts of this Amendment executed by
Company, the Lender party hereto constituting Lender consent required pursuant
to Section 9.4 of the Credit Agreement (including, for the avoidance of doubt,
the Requisite Lenders in accordance with Section 9.4(a) of the Credit Agreement)
and the Administrative Agent.
3.2    Reference to and Effect on the Credit Agreement and the Other Credit
Documents.
(a)    On and after the Fourth Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Credit
Documents and the Related Agreements to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment. This
Amendment is hereby designated as a Credit Document for all purposes of the
Credit Documents.
(b)    Except as expressly set forth herein, no other amendments, changes or
modifications to the Credit Agreement and each other Credit Document are
intended or implied, and in all other respects the Credit Agreement and each
other Credit Document are and shall continue to be in full force and effect and
are hereby in all respects specifically ratified, restated and confirmed by all
parties hereto as of the Fourth Amendment Effective Date and Company shall not
be entitled to any other further amendment by virtue of the provisions of this
Amendment or with respect to the subject matter of this Amendment. To the extent
of conflict between the terms of this Amendment and the other Credit Documents,
the terms of this Amendment shall control. The Credit Agreement and this
Amendment shall be read and construed as one agreement.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, the Administrative Agent, the Collateral Agent or the
Paying Agent under the Credit Agreement, nor constitute a waiver of any
provision of the Credit Agreement.
3.3    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.


- 3 -



--------------------------------------------------------------------------------



Exhibit 10.3


3.4    Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of New York.
3.5    Execution in Counterparts. This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment by fax or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.
3.6    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
IN WITNESS THEREOF, the parties hereto have caused this Amendment No. 4 to
Credit Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.
LOAN ASSETS OF ONDECK, LLC, as Company
By:    /s/ Kenneth A. Brause
Name: Kenneth A. Brause
Title: Chief Financial Officer


20 GATES MANAGEMENT LLC, as Administrative Agent
By:    /s/ Mark Golombeck
Name: Mark Golombeck
Title: Managing Director


PIONEERS GATE LLC, as the sole Class A Lender


By:    /s/ Mark Golombeck
Name: Mark Golombeck
Title: Managing Director








- 4 -

